                THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA

VICTORIA CARDENAS,                       )
WILLIAM E. WOODSON, as Special           )
Administrator of the Estate of           )
Carlos DeSantiago, deceased,             )
                                         )
                 Plaintiffs,             )
                                         )
v.                                       )   Case No. CIV-14-386-R
                                         )
WESTERN EXPRESS, et al.,                 )
                                         )
                 Defendants.             )
                                         )

                                         )
D.T. an infant by his mother and natural )
guardian, VALENTINA CHMIL; and V.T., )
an infant by his mother and natural      )
guardian, Nataliya Tsisyk,               )
                                         )
                          Plaintiffs,    )
                                         )
v.                                       )   Case No. CIV-14-944-R
                                         )
THOMAS R.J. SCHNEIDER, et al.,           )
                                         )
                    Defendants.          )

JAMES CRITTENDEN,                        )
                                         )
                        Plaintiff,       )
                                         )
v.                                       )   Case No. CIV-16-694-R
                                         )
WESTERN EXPRESS,                         )
                                         )
                        Defendant.       )
                                                       ORDER

         Before the Court are certain Motions to Consolidate, filed in Case Nos. 14-944-R,

Chmil v. Schneider and 16-694-R, Crittenden v. Western Express. The Court ordered the

parties to submit their views on consolidation in all three cases, and the responses and

objections to consolidation have been received.1 Upon consideration of the parties’

submissions, the Court finds as follows.2

         There are currently four actions pending before the Court, all stemming from a

March 31, 2012 multi-vehicle accident.3 Western Express is the common Defendant in all

three actions, its driver, Thomas Schneider, having hit a car driven by Gorgis Ori. James

Crittenden, a driver for YRC, is a Defendant in two actions and the Plaintiff in the third,

suing Western Express for the negligence of Thomas Schneider.4

         In Case No. 14-386-R, Victoria Cardenas and Dennis Butler, as Special

Administrator of the Estate of Carlos de Santiago, Ms. Cardenas’ husband who died in the

pile-up, seek relief from Western Express and Schneider, Crittenden and his employer,

YRC, Western Freight and its driver Augustin Sahagun, and Fischer Trucking and its

driver, Jeff Kramer. Case No. 14-944 is pursued on behalf of the minor children of Lubomir

Tsisyk, who perished in the accident, who seek relief from Western Express/Schneider,


1
  In consideration of the pending motions the Court ordered certain former Defendants in Case No. CIV-14-386-R to
report whether they intended to pursue pending counter and cross-claims. Both Harco and Cristian Transport indicated
they would not pursue such claims, clarifying for the Court which parties remain for trial.
2
  William Woodson is hereby substituted for Dennis Butler as Special Administrator of the Estate of Carlos
DeSantiago. (Doc.No. 308).
3
  Although there are four cases pending, trial is only anticipated in three cases, the fourth case, although still pending,
settled at the November 2019 settlement conference.
4
  Crittenden’s claim against Western Express was originally a cross-claim in Case No. 14-386-R, which he voluntarily
dismissed without prejudice on June 29, 2015.

                                                            2
YRC/Crittenden, Western Freight/Sahagun, and a fourth company with a driver involved

in the pile-up, Legacy, Inc.5 The final action remaining for trial pits James Crittenden

against Western Express.

        Western Freight filed a response in opposition to the requested consolidation, noting

that it is not a Defendant in James’ Crittenden’s lawsuit against Western Express, and that

consolidation will prejudice Western Freight in the two lawsuits in which it is a Defendant.

(Case No. CIV-14-386-R, Doc.No. 299, Case No. CIV-16-694-R, Doc.No. 38). Defendant

Legacy, a party only in Case No. 16-694-R, similarly objects to consolidation, arguing that

consolidation is inappropriate and will cause confusion, especially given that it is not a

Defendant in all three cases and that James Crittenden will be a plaintiff in some claims

and a defendant with regard to other claims.

        If actions before the court involve a common question of law or fact, the court may:

        (1) join for hearing or trial any and all matters at issue in the actions;
        (2) consolidate the actions; or
        (3) issue any other orders to avoid unnecessary cost or delay.

Fed. R. Civ. P. 42(a). The objective of Rule 42(a) is “to give the court broad discretion to

decide how cases on its docket are to be tried so that the business of the court may be

dispatched with expedition and economy while providing justice to the parties.” Breaux v.

American Family Mut. Ins. Co., 220 F.R.D. 366, 367 (D. Colo.2004). In deciding whether

to grant a motion to consolidate, the Court should initially consider whether the cases to be



5
  Plaintiffs also sued Legacy’s driver, Robert Vanderpool, although the record contains no proof of service. As noted
by Defendant Legacy in its most recent filings, the statute of limitations has run for any claim against Defendant
Vanderpool. Plaintiffs in Case No. Civ-14-944-R shall show cause within seven days why Defendant Vanderpool
should not be dismissed from this action with prejudice.

                                                         3
consolidated involve a common question of law or fact. See Servants of the Paraclete, Inc.

v. Great American Insurance Co., 866 F. Supp. 1560, 1572 (D.N.M. 1994). If there are

common questions, the Court weighs the interests of judicial convenience in consolidating

the cases against the delay, confusion, and prejudice that consolidation might cause. Id.

The parties seeking for consolidation bear the burden of demonstrating that consolidation

is desirable. Id.

       “[C]onsolidation does not cause one civil action to emerge from two; the
       actions do not lose their separate identity; the parties to one action do not
       become parties to the other”
                                            ***
       Instead, consolidation is an artificial link forged by a court for the
       administrative convenience of the parties; it fails to erase the fact that,
       underneath consolidation’s façade, lie two individual cases.

Chaara v. Intel Corp., 410 F. Supp. 2d 1080, 1089, 1094 (D.N.M. 2005)(quoting McKenzie

v. United States, 678 F.2d 571, 574 (5th Cir. 1982)).

       The Court concludes that consolidation of the three remaining actions stemming

from this multi-vehicle accident for purposes of completing any remaining discovery and

for trial is appropriate. First, it is beyond debate that these three cases involve common

issues of law and fact. Certainly, a jury will hear evidence that is not relevant to all claims

and all Defendants. This concern, however, is not unique to a case like this. Carefully

crafted jury instructions and verdict forms should prevent many of the concerns raised by

Defendants Western Freight/Sahagun and Legacy. James Crittenden’s position as both a

Plaintiff and Defendant is awkward at first blush; however, his claims against Defendant

Western Express could have been pursued as crossclaims in CIV-14-386-R, as originally


                                              4
pled, and clearly counter- and crossclaims contemplate that parties may appear both as

plaintiffs and defendants in a single civil trial. It would be a waste of the Court’s resources

to try these cases separately given the overlapping nature of the issues. Additionally, many

of the witnesses will be the same, and requiring witnesses to testify in two or three separate

trials imposes an unnecessary burden on them. Here, there are clearly common questions

of fact and although not all Plaintiffs stand in identical positions, the Court finds any

potential prejudice can be avoided with jury instructions and interrogatories to the jury.

        For the reasons set forth herein, the Motions to Consolidate, Doc. No. 190 in CIV-

14-944-R, and Doc. No. 36 in Case No. CIV-16-694-R, are hereby GRANTED. This Order

shall be filed in all three cases. The cases are consolidated in their entireties. The base file

shall be CIV-14-386-R. All further filings shall be made only in the base file case, and

should bear only that case number and the title of CIV-14-386-R with the term “base file”

below the case number. The deadlines established in Case Nos. Civ-14-386-R and CIV-

14-944-R shall apply in Case No. 16-694-R, save for the recently expired deadline for

Plaintiff to file a final list of expert witnesses and to submit reports to Defendant Western

Express, as well as the deadline for Plaintiff to file final witness and exhibit lists. The date

for the filing of each of these in CIV-16-694-R is hereby extended to February 17, 2020,

with Defendant’s responses thereto due fourteen days thereafter.6




6
  The Court recognizes that this extension potentially impacts the Court’s March 2, 2020 deadline for dispositive
motions and Daubert motions. Should the parties need additional time they may request an extension of these
deadlines, cognizant of the Court’s determination that these cases will be tried in May 2020.

                                                       5
IT IS SO ORDERED this 6th day of February 2020.




                                6
